DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “wherein the motif rests overall when tilted” cannot be ascertained, as the plain meaning of “rests” is to not move.  Furthermore, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-26 and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhse (WO 2016/180522) referenced via English Publication Fuhse (US 2018/0117947).
	In respect to claims 17, 24, 29-31, Fuhse discloses a flat security element with microreflectors on a security document, wherein the microreflectors are arranged as a microreflector pattern in a main plane of the security element, the microreflectors present a motif made up of image points to a viewer, the motif lies outside the main plane of the security element for the viewer, in that two of the microreflectors are adjusted in each case in order to produce one of the image points of the motif lying outside the main plane for the viewer (0058-0060; Fig. 4), the microreflector pattern has several groups of microreflectors, each of the groups is provided in order to represent for the viewer a perspective view of the motif after the security element has been tilted about an axis lying in the main plane, wherein image points of the motif are shifted by differently large shift ranges through the tilting (0082; Fig. 8).  In this case the “differently large shift ranges” are different in that the motif shifts in different directions dependent on the shifting angle.  Furthermore, Fuhse discloses different shifting directions in the same motif “100” (0090-0091; Fig. 11).
	In respect to claims 18-19, 21-23, 26, and 32, Fuhse discloses that the motif may be a continuous line representation, wherein the shift range changes continuously along the contour line (Fig. 8), and further that at least two motifs may be present which shift in opposite directions (Fig. 11).  Figure 8 shows a “conical region” in its extremes on angles of viewing.  In Figure 8 the contour line is “point-symmetrical to a center”.
	In respect to claim 20, Fuhse disclose both a motif appearing to float below (Fig. 8) or float above the plane (Fig. 9), wherein each travels in a different direction with degree of tilt.  Two different motifs e.g. each “0” may have both characteristics when they appear together in the embodiment of Fig. 11, thus image points of the entire motif, each “0” appear to have different distances from the plane.
	In respect to claim 25, Fuhse disclose a structure which is capable of viewing at 25-50 cm.
	In respect to claim 28, the claim is unclear for the reasons disclosed in the 35 USC 112(b) rejection above, however as best can be ascertained, the motif may rest i.e. stay the same shape, when tilting (Fig. 8).

Allowable Subject Matter

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art anticipates or renders obvious “wherein the motif has a center and the shift range depends at least in sections on a distance to the center”.  Although Fuhse discloses different shift ranges, namely directions, they do not vary via different distances from a center.  The embodiments of Figures 8-12 have a center, however the motif is a circle and thus all points on the motif are an equal distance to the circle.  Regardless if any other shape that is non-uniform in circular direction was used, the shift ranges would not depend on the distance from the center.  Dehmel (US 2006/0097515) discloses a similar effect with metallic particles acting as the microreflectors where different shift ranges may be present on the same motif (Fig. 8a-9), however the ranges do not depend on the distance from center.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fuhse (US 10,081,213), Petiton et al. (US 2017/0021660), Raksha et al. (US 2006/0198998), and Fushe et al. (US 2013/0093172), disclose similar inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637